Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2015

                                     No. 04-15-00058-CR

                                    Cynthia Torres LEAL,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 12-08-00087-CRF
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
      Appellant’s motion for extension of time to file their brief is granted.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court